

117 HRES 306 IH: Recognizing the historic, cultural, and religious significance of the festival of Vaisakhi, and for other purposes.
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 306IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Garamendi (for himself, Mr. Fitzpatrick, Mr. Meeks, Mr. Costa, Mr. Valadao, Mr. Gottheimer, Ms. Meng, Ms. Eshoo, Ms. Stevens, Mr. Levin of Michigan, Mr. Pallone, Ms. Lofgren, Mr. Bera, and Ms. Chu) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the historic, cultural, and religious significance of the festival of Vaisakhi, and for other purposes.Whereas Vaisakhi has been celebrated in the Punjab region of South Asia for centuries and today is also celebrated in communities throughout India, in the United States, and around the world;Whereas Vaisakhi is an annual festival celebrating the spring harvest season;Whereas Vaisakhi is of particular significance to the Sikh religion and is one of the most important dates in Sikh history;Whereas for Sikhs, Vaisakhi commemorates the creation of the Khalsa, a fellowship of devout Sikhs, by Guru Gobind Singh in 1699; andWhereas Vaisakhi celebrates community, prosperity, and continued progress in the year ahead: Now, therefore, be itThat the House of Representatives—(1)recognizes the historic, cultural, and religious significance of the festival of Vaisakhi;(2)recognizes the significance of Vaisakhi to Sikh communities in the United States and around the world; and(3)expresses its respect for all communities that celebrate Vaisakhi.